UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6788


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

CALVIN TYRELL JARRETT, a/k/a Chipper,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00155-REP-1)


Submitted:   July 19, 2012                    Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Tyrell Jarrett, Appellant Pro Se. Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin    Tyrell   Jarrett    appeals     the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the    district     court.       United    States       v.   Jarrett,    No.

3:07-cr-00155-REP-1 (E.D. Va. Mar. 28, 2012).                We deny Jarrett’s

motion     for   appointment    of   counsel.     We     dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2